*621On April 4, 1941, the Justices returned the following answers, which were read in the House on April 7:
To The Honorable the House of Representatives of the Commonwealth of Massachusetts:
The Justices of the Supreme Judicial Court respectfully submit these answers to the questions set forth in an order adopted by the House of Representatives on March 25, 1941, and transmitted to the Justices on March 28, 1941, a copy of which is hereto annexed. The questions relate to the constitutional powers of the House as the grand inquest of the Commonwealth with respect to making an impeachment of a present member of the Council, “who has held the office of Councillor continuously since January, nineteen hundred and thirty-three, by re-election for consecutive terms.”
The matter is pending before the House upon two reports of a special commission established under chapter 12 of the Resolves of 1939, which contain numerous findings and *622statements relative to the acts of said councillor, and one of which suggests —• and on the part of one member of the commission recommends — impeachment proceedings against said councillor. By an order of the House adopted January 9, 1941, provision was made for the appointment of a special committee for the purpose of considering, among other things, so much of said report as relates to such impeachment proceedings, and this matter is now before the special committee appointed pursuant to such order. We are not advised that this special committee has made any report upon the matter so referred to it, or that the House has taken any further action with respect thereto apart from the adoption of the present order wherein it is recited that “a solemn occasion exists, involving important questions of law, as to which it is necessary that the House of Representatives be advised by the Justices of the Supreme Judicial Court before proceeding further as the grand inquest of the Commonwealth.”
The power of the House of Representatives as the grand inquest of the Commonwealth differs materially from its power as one branch of the General Court acting in matters of legislation. And the questions submitted relate to the power of the House in proceeding further as such grand inquest. Consequently, notwithstanding the absence of anything — such as proposed articles of impeachment — in any degree comparable to a bill pending before the House when acting in a matter of legislation to which the questions submitted are directed, we treat the order on the basis that the House has under consideration the exercise of its power to make an impeachment of the councillor referred to, and that an opinion is desired, on the questions of law submitted, “respecting pending matters, in order that assistance may be gained in the performance of present duties.” Opinion of the Justices, 216 Mass. 605; 301 Mass. 615, 616-617. Compare Answer of the Justices, 148 Mass. 623, 626; 217 Mass. 607. See Opinion of the Justices, 167 Mass. 599; 204 Mass. 616, 617-618; 208 Mass. 610; 239 Mass. 603; 243 Mass. 605.
- The constitutional provisions relating to impeachment *623are these: Constitution, Part II, c. 1, § 2, art. 8: “The senate shall be a court with full authority to hear and determine all impeachments made by the house of representatives, against any officer or officers of the commonwealth, for misconduct and mal-administration in their offices. But previous to the trial of every impeachment the members of the senate shall respectively be sworn, truly and impartially to try and determine the charge in question, according to evidence. Their judgment, however shall not extend further than to removal from office and disqualification to hold or enjoy any place of honor, trust, or profit, under this commonwealth: but the party so convicted, shall be, nevertheless, liable to indictment, trial, judgment, and punishment, according to the laws of the land”; § 3, art. 6: “The house of representatives shall be the grand inquest of this commonwealth; and all impeachments made by them, shall be heard and tried by the senate.”
The questions submitted call for an interpretation of said c. 1, § 2, art. 8, as to whether a councillor is an “officer . . . of the commonwealth” within the meaning of this article so as to be subject to impeachment upon adequate grounds, and, if he is subject to impeachment, as to the nature of the grounds for impeachment described in the article with respect to “any officer or officers of the commonwealth” as “misconduct and mal-administration in their offices.”
The meaning of the words “any officer or officers of the commonwealth” in said art. 8 was considered in Opinion of the Justices, 167 Mass. 599. It was there said (pages 599-600): “By virtue of this provision, no one can be impeached except officers of the Commonwealth .... There are several classes of civil officers within the Commonwealth; for example, town or city officers, county officers, officers of districts, and State officers. In a certain sense, all of these officers may be deemed to be officers of the Commonwealth, and it is possible accordingly to take the view that all are subject to impeachment. But in our opinion this provision of the Constitution was not intended to include all civil officers of every grade within the Commonwealth. On the one hand, it seems to us that the various officers of cities *624or towns do not fall within the class of officers of the Commonwealth, in the sense in which these words are used in this provision of the Constitution. On the other hand, officers elected by the people at large, or provided for in the Constitution for the administration of matters of general or State concern, are subject to impeachment.”
In accordance with this interpretation the Justices reached the conclusion that it was “the better construction of the constitutional provision . . . that county commissioners are not subject to impeachment as officers of the Commonwealth,” saying that the “office of county commissioner is created by statute, and the Legislature can by statute determine in what manner an incumbent may be removed from office. They have some duties or functions which concern the people of the State at large. But it seems to us that they are essentially a local body. They are elected by the people of a county, and their duties relate chiefly to the affairs and interests of the county. Some of their duties are much like duties performed by selectmen, or by a mayor and aldermen, except that their jurisdiction extends over the whole county.”
This interpretation of said art. 8 was followed by the court in Attorney General v. Tufts, 239 Mass. 458, 478-481, and in Attorney General v. Pelletier, 240 Mass. 264, 294. In each of these cases it was held that a district attorney was not within the classification of officers removable by impeachment, since such officer was neither “elected by the people at large” nor “provided for in the Constitution for the administration of matters of general or State concern.”
In accordance with this interpretation of said art. 8 a councillor is an officer of the Commonwealth subject to impeachment. The office of councillor is “provided for in the Constitution for the administration of matters of general or State concern.” The method of election of a councillor is prescribed by the Constitution, his tenure is fixed thereby and numerous duties and powers are thereby conferred upon the Council. See, especially, Constitution, Part II, c. 2, § 3 (also c. 1, § 2, art. 1). Amendments, arts. *62510, 13, 16, 25, 64. “The Executive Council exists for the purpose of ‘advising the governor in the executive part of government.’ Constitution, Part II, c. 2, § 3, art. 1. It is ‘part of the executive branch of the government of the Commonwealth.’ Murphy v. Casey, 300 Mass. 232, 235.” Bigney v. Secretary of the Commonwealth, 301 Mass. 107, 109. In Opinion of the Justices, 190 Mass. 616, 618, it was said that the “Constitution recognizes two kinds of executive business which may come before the Council: one, that which is to be done by the Governor and Council acting together as an executive board, and the other, business to be done by the Governor, acting under the responsibility of his office as supreme executive magistrate, by and with the advice and consent of the Council,” and duties of the Council of the two classes as fixed by the Constitution are described. See also Answer of the Justices, 214 Mass. 602; Juggins v. Executive Council, 257 Mass. 386; Scullin v. Cities Service Oil Co. 304 Mass. 75. And it was said in Answer of the Justices, 214 Mass. 602, 604: “Nowhere in the Constitution are any duties conferred upon the Council, except such as they are to perform in conjunction with the Governor, either approving or disapproving his acts or joining with him as an executive board.” It is clear that the duties so described conferred upon the Council relate to the “administration of matters of general or State concern.” Moreover, the nature of the duties of a councillor as relating to matters of general or State concern was to some extent recognized in Bigney v. Secretary of the Commonwealth, 301 Mass. 107, 109, where it was said that there “is nothing inherent in the nature of the duties of the office of councillor which as matter of law . . . requires that a councillor be a resident or inhabitant of the councillor district by which he is elected.” And we find nothing in the Constitution or in decided cases or opinions of the justices indicating that such a constitutional officer as a councillor is not an officer of the Commonwealth subject to impeachment by reason of the fact that he is elected by the people of a district and not by the people at large. See Amendments, art. 16. Compare Constitution, Part II, c. 1, § 2, art. 1. Amend-*626merits, art. 13. It follows that it is within the power of the House of Representatives to make an impeachment upon the grounds stated in said art. 8 against a councillor to be “heard and tried by the senate.” Constitution, Part II, c. 1, § 3, art. 6.
The grounds as provided by said art. 8 upon which “any officer or officers of the commonwealth” may be impeached are “misconduct and mal-administration in their offices.” The questions submitted — other than the question whether a councillor is an officer of the Commonwealth subject to impeachment — relate to the meaning of these words in their general application. This constitutional provision, with its related provision in Part II, c. 1, § 3, art. 6, is to be “given a construction adapted to carry into effect its purpose.” Tax Commissioner v. Putnam, 227 Mass. 522, 524. Mount Washington v. Cook, 288 Mass. 67, 70. Opinion of the Justices, 297 Mass. 577, 580. These provisions were contained in the Constitution when it was first adopted and have not been changed since. And the Constitution “was written to be understood by the voters to whom it was submitted for approval.” Yont v. Secretary of the Commonwealth, 275 Mass. 365, 366. Bigney v. Secretary of the Commonwealth, 301 Mass. 107, 111. Its words and phrases are to be interpreted “in the sense most obvious to the common understanding, because they were proposed for adoption by all the people entitled to vote.” Opinion of the Justices, 243 Mass. 605, 607. See also Attorney General v. Methuen, 236 Mass. 564, 573; Opinion of the Justices, 262 Mass. 603, 605; 266 Mass. 583, 588; Bigney v. Secretary of the Commonwealth, 301 Mass. 107, 111. Such words and phrases “are chosen to express generic ideas, and not nice shades of distinction.” Attorney General v. Methuen, 236 Mass. 564, 573. They are “not to be given a constricted meaning.” Opinion of the Justices, 262 Mass. 603, 605; 297 Mass. 577, 580; ante, 601, 613-614.
The primary purpose of the constitutional provisions relating to impeachment was to provide a method of removing persons whose “misconduct and mal-administration in their offices” had demonstrated their unfitness to continue *627in office. The two words “misconduct” and “mal-administration” convey distinct ideas to the mind though the same conduct may often fall within both words. They do not describe, however, two elements of a single wrongdoing. Conduct of either description is a ground for impeachment. But it must occur “in” the office of the officer to be removed. Yet there is clear recognition of the fact that “misconduct” that does not amount to “mal-administration” may be a ground for impeachment. The word “misconduct” cannot be disregarded as surplusage. See Yont v. Secretary of the Commonwealth, 275 Mass. 365, 368. In our opinion, therefore, in order to carry into effect the obvious purpose of the provisions relating to impeachment, any “misconduct” — or, of course, any maladministration — of an officer of the Commonwealth while holding his office that can be said reasonably to render him unfit to continue to hold the office is such misconduct “in” his'office as constitutes ground for impeachment. A similar conclusion was reached in Attorney General v. Tufts, 239 Mass. 458, 482, under a statutory provision for removal of officers not subject to impeachment, somewhat broader in terms but designed for a like purpose.
It appears from the order that the questions submitted relate to “a present member of the Council . . . who has held the office of Councillor continuously since January, nineteen hundred and thirty-three, by re-election for consecutive terms,” and one of these questions is: “Do acts or omissions of a Councillor otherwise constituting grounds for impeachment constitute grounds therefor, if such acts or omissions occurred during a term of office prior to the term which he is serving when the impeachment is made by the House of Representatives?” — obviously referring to the situation described in the order.
It cannot be doubted that in this situation misconduct or maladministration of a councillor in a previous term may be of such a nature that it can be said reasonably to render him unfit to continue to hold the office of councillor during his present term. The obvious purpose of the provisions for impeachment would fail to a considerable degree if *628such misconduct or maladministration in a previous term was not a ground for impeachment. And such misconduct or maladministration of a councillor, in our opinion, would occur “in” his office, within the meaning of the Constitution, notwithstanding the intervention of one or more reelections to the office of councillor. The office during his previous terms was the same constitutional office as that which he now holds. The constitutional duties of the office remain unchanged. Doubtless the election of a new Council and the qualification of its members, re-elected or newly elected, result in a break in the performance of these duties. And doubtless, technically, the life of a Council is the two-year period fixed by the Constitution as amended. See Opinion of the Justices, 239 Mass. 603. See also Answer of the Justices, 290 Mass. 601. But “in the sense most obvious to the common understanding” a councillor by successive elections continues to hold the same office. There is a continuity somewhat similar to that in the case of the office of district attorney, recognized in Attorney General v. Tufts, 239 Mass. 458, 482, where it was said of a district attorney, who was his own successor by a second election, that in “substance and effect it is a continuous service.” See also Attorney General v. Pelletier, 240 Mass. 264, 300.
, Moreover, the permissible penalty goes beyond removal from office and disqualification to hold the office during the remainder of the term in which the misconduct or maladministration occurs, indicating that, even if an impeachment of an officer can be made only while he is in office, such impeachment does not relate solely to the existing term of office. Furthermore, the probable practical difficulty of discovering misconduct and maladministration and trying an impeachment therefor during the term of office in which they occurred — particularly where, as at the time the Constitution was adopted, the term was only one year —■ furnishes an additional reason for concluding that the provisions for impeachment were not intended to be interpreted to limit such proceedings so narrowly. In Attorney General v. Tufts, 239 Mass. 458, 482, and in Attorney General v. Pelletier, 240 Mass. 264, 300, it was held *629that the conduct of a district attorney during a previous term of office could be considered in determining whether such district attorney should be removed from office under a statute providing for removal of such an officer. We think that the constitutional provisions relating to impeachment should be interpreted in like manner.
It follows that the questions submitted are to be answered as follows.
We answer .question 1: “Yes.”
We answer questions 2 and 3: The words “misconduct and mal-administration in their offices,” used in art. 8, and the word “misconduct” as used therein include acts or omissions of a councillor while holding the office of councillor that can be said reasonably to render him unfit to continue to hold the office. In view of the somewhat indefinite nature of some of the words used in these questions, we think this answer is a more accurate statement of the law than can be made in the terms used in the question.
We answer question 4: It is not necessary that there be both misconduct and maladministration in order to constitute a ground for impeachment.
We answer question 5: “Yes.”
Fred T. Field.
Charles H. Donahue.
Henry T. Lummus.
Stanley E. Qua.
Arthur W. Dolan.
Louis S. Cox.
James J. Honan.